Exhibit 10(a)

 

September 7, 2007

 

Brinker International, Inc.

6820 LBJ Freeway

Dallas, Texas 75240

 

Attn:

Marie Perry, Treasurer

 

 

 

Re:

Amended Uncommitted Line of Credit

 

Ladies and Gentlemen:

 

We are pleased to advise you that BANK OF AMERICA, N.A. (the “Lender”) has
established for Brinker International, Inc., a Delaware corporation (the
“Borrower”), an amended uncommitted line of credit with aggregate advances
(“Loans”) outstanding thereunder not at any time to exceed $100,000,000,
replacing that certain uncommitted line of credit dated August 10, 2007 between
the Lender and the Borrower. The terms and conditions of the amended line of
credit are as follows:

 

Loans Discretionary:

All Loans under this line of credit shall be at the sole discretion of the
Lender. This letter is not a commitment by the Lender to extend credit. Without
limiting the generality of the foregoing, no Loan shall be made after the
Expiration Date.

 

 

Principal:

The outstanding principal of each Loan shall be due and payable on the earlier
of (a) the maturity date for such Loan agreed to by the Lender and the Borrower
at time such Loan is made, and (b) the Maturity Date.

 

 

Interest:

Each Loan shall bear interest at the rate of LIBOR plus 0.23% at the time such
Loan is made. Accrued and unpaid interest on each Loan shall be due and payable
on the date that such Loan is payable. If the term of a Loan is more than 90
days (or, if expressed in months, three months), interest on such Loan shall
also be payable on the 90th day or last day of the third month after the making
of such Loan and on each 90th day or last day of each third month thereafter, as
applicable.

 

 

Expiration Date:

September 5, 2008.

 

 

Maturity Date:

September 5, 2008.

 

--------------------------------------------------------------------------------


 

Requests for Loans:

Any request for a Loan must be received by the Lender at the address, telephone
number or facsimile number listed below the Lender’s signature not later than
11:00 a.m., EST time, on the date of the requested Loan (which must be a day on
which the Lender is open to conduct substantially all of its business).

 

 

Documentation:

The Loans shall be evidenced by a promissory note satisfactory in form and
substance to the Lender executed by the Borrower. The Borrower shall execute and
deliver to the Lender such other documents as the Lender may reasonably request
from time to time.

 

 

Notice:

The Lender hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub.L. 107-56 (signed into law October 26, 2001))
(the “Act”), the Lender is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow the Lender to identify the
Borrower in accordance with the Act.

 

Please indicate your acknowledgment of the foregoing by signing and returning to
the Lender the enclosed copy of this letter at the address shown on the first
page hereof.

 

 

Very truly yours,

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

  /s/ John H. Schmidt

 

 

Name:

  John H. Schmidt

 

 

Title:

     Vice President

 

 

 

 

Address:

  100 Federal Street

 

Mail Stop:

  MA5-100-09-06 Boston, MA 02110

 

Telephone:

  (617) 434-4044

 

Facsimile:

    (617) 434-0637

Acknowledged:

 

 

 

BORROWER

 

 

 

By:

  /s/ Marie Perry

 

 

Name:

  Marie Perry

 

 

Title:

    Vice President and Treasurer

 

 

 

2

--------------------------------------------------------------------------------


 

MASTER PROMISSORY NOTE

 

$100,000,000

 

September 7, 2007

 

FOR VALUE RECEIVED, the undersigned, Brinker International, Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of BANK OF
AMERICA, N.A. (the “Lender”), at its office at 6820 LBJ Freeway, Dallas, Texas
75240 (or at such other place as the Lender may designate from time to time), in
lawful money of the United States of America and in immediately available funds,
the principal amount of one hundred million Dollars ($100,000,000) or such
lesser amount as shall equal the aggregate unpaid principal amount of the
advances (the “Loans”) made by the Lender to the Borrower under this Master
Promissory Note (the “Note”), and to pay interest on the unpaid principal amount
of each such Loan at the rates per annum and on the dates specified below.

 

Each Loan hereunder shall be at the sole discretion of the Lender. Each Loan
shall have a maturity date and shall bear interest at the rate per annum quoted
to the Borrower by the Lender and accepted by the Borrower prior to the making
of such Loan (which acceptance shall in any event be deemed to occur upon
receipt by the Borrower of the proceeds of any Loan). Each Loan, and accrued and
unpaid interest thereon, shall be due and payable, on the earlier of (a) the
maturity date of such Loan, or (b) September 5, 2008. No Loan shall have a
maturity of more than 180 days (6 months). If the term of a Loan is more than 90
days (three months), interest on such Loan shall also be payable on the last day
of the third month after the making of such Loan and on each last day of each
third month thereafter. The Lender may, if and to the extent any payment is not
made when due hereunder, charge from time to time against any or all of the
Borrower’s accounts with the Lender any amount so due.

 

The date, amount, interest rate, and maturity date of each Loan, and each
payment of principal and interest hereon, shall be recorded by the Lender on its
books, which recordations shall, in the absence of manifest error, be conclusive
as to such matters; provided, that the failure of the Lender to make any such
recordation or any error therein shall not limit or otherwise affect the
obligations of the Borrower hereunder.

 

The Borrower may not prepay any Loan in whole or in part without the Lender’s
prior written consent; provided, however, that if any such prepayment is made
the Borrower shall, at the time of prepayment, compensate the Lender for any
loss, cost, or expense that the Lender incurs as a result of such prepayment. In
addition, the Borrower shall compensate the Lender for any loss, cost or expense
that the Lender incurs as a result of a prepayment by reason of acceleration of
the indebtedness hereunder.

 

Interest shall be computed on the basis of a year of 360 days and the actual
days elapsed (including the first day but excluding the last day). Overdue
principal and, to the extent permitted by applicable law, interest shall bear
interest, payable upon demand, for each day from and including the due date to
but excluding the date of actual payment at a rate per annum equal to the sum of
2% plus the rate of interest publicly announced by the Lender from time to time
as its prime rate. The Lender’s prime rate is a rate set by the Lender based
upon various factors including the Lender’s cost and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Whenever any payment under this Note is due on a day that is not a day the
Lender is open to conduct substantially all of its business, such payment shall
be made on the next succeeding day on which the Lender is open to conduct
substantially all of its business, and such extension of time shall in such case
be included in the computation of the payment of interest.

 

Each of the following shall constitute an Event of Default hereunder:  (a) the
Borrower shall fail to pay when due any principal of or interest on any Loan;
(b) a default or event of default shall occur

 

1

--------------------------------------------------------------------------------


 

under the terms of any other indebtedness for which the Borrower or any of its
subsidiaries is liable, whether as principal obligor, guarantor, or otherwise
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all credits under any combined or
syndicated credit arrangement) in excess of $100,000; (c) the long term, senior
unsecured debt rating of the Borrower shall be lower than (i) BBB- from Standard
& Poor’s Ratings Group or (ii) Baa3 from Moody’s Investors Service, Inc., (d)
any representation, warranty, certification, or statement made or deemed made by
the Borrower to the Lender shall prove to have been incorrect or misleading in
any material respect; (e) the Borrower shall dissolve, liquidate, or terminate
its legal existence or shall convey, transfer, lease, or dispose of (whether in
one transaction or a series of transactions) all or substantially all of its
assets to any person or entity; (f) a petition shall be filed by or against the
Borrower or any of its subsidiaries under any law relating to bankruptcy,
reorganization, or insolvency; or (g) the Borrower or any of its subsidiaries
shall make an assignment for the benefit of creditors or fail generally to pay
its debts as they become due, or a receiver, trustee, or similar official shall
be appointed over the Borrower or any of its subsidiaries or a substantial
portion of any of their respective assets. If an Event of Default shall have
occurred and be continuing, the Lender may declare the outstanding principal of
and accrued and unpaid interest on this Note, together with all other amounts
payable hereunder, to be immediately due and payable without presentment,
protest, demand, or other notice of any kind, all of which are hereby waived by
the Borrower; provided, however, that upon the occurrence with respect to the
Borrower of any event specified in clause (f) of the preceding sentence, the
outstanding principal and accrued and unpaid interest on this Note, together
with all other amounts payable hereunder, shall become immediately due and
payable without presentment, protest, demand, or other notice of any kind, all
of which are hereby waived by the Borrower.

 

The request of the Borrower for any Loan and the receipt by the Borrower of the
proceeds thereof shall be deemed a representation by the Borrower as of the date
of each such request or receipt that no Event of Default has occurred and that
the Borrower is duly authorized to incur such indebtedness hereunder.

 

No failure or delay by the Lender in exercising, and no course of dealing with
respect to, any right, power, or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any other right, power, or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power, or privilege. The rights and remedies of the
Lender provided herein shall be cumulative and not exclusive of any other rights
or remedies provided by law. If any provision of this Note shall be held invalid
or unenforceable in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof. No provision of this Note may be
modified or waived except by a written instrument signed by the Lender and the
Borrower.

 

The Lender shall incur no liability to the Borrower in acting upon any
telephone, telex, or other communication that the Lender in good faith believes
has been given by an authorized representative of the Borrower.

 

The Lender may assign to one or more banks or other entities all or any part of,
or may grant participations to one or more banks or other entities in or to all
or any part of, this Note or any Loan or Loans hereunder.

 

The Borrower shall pay on demand all costs and expenses (including reasonable
attorney’s fees and the allocated costs of internal counsel) incurred by the
Lender in connection with any Event of Default or the enforcement or attempted
enforcement of this Note.

 

Notwithstanding anything to the contrary contained herein, the interest paid or
agreed to be paid hereunder shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the

 

2

--------------------------------------------------------------------------------


 

“Maximum Rate”). If the Lender shall receive interest in an amount that exceeds
the Maximum Rate, the excessive interest shall be applied to the principal of
this Note or, if it exceeds the unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, the Lender may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the stated term
of this Note.

 

This Note shall be governed by and construed in accordance with the laws of the
State of Texas. The Borrower hereby submits to the nonexclusive jurisdiction of
the United States District Court and each state court in the City of Dallas for
the purposes of all legal proceedings arising out of or relating to this Note.
The Borrower irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of venue of any such
proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. The Borrower
and the Lender by acceptance of this Note hereby irrevocably waive any and all
right to trial by jury in any legal proceeding arising out of or relating to
this Note.

 

THIS NOTE AND ANY OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTEIS AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

 

BORROWER:

 

 

 

 

 

By:

  /s/ Marie Perry

 

 

Name:

  Marie Perry

 

 

Title:

    Vice President and Treasurer

 

 

3

--------------------------------------------------------------------------------